Citation Nr: 0513952	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran retired after 20 years of service in July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran subsequently moved and 
jurisdiction of his claim was transferred to the Department 
of Veterans Affairs Regional Office in Jackson, Mississippi. 

Initially, in an October 2000 rating decision, the Newark, 
New Jersey RO denied the veteran's claim for service 
connection for a bilateral foot disability as not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Among other things, the VCAA eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be re-adjudicated as if the 
denial had not been made.  Therefore, the claim was re-
adjudicated de novo and the issue on appeal was again denied 
by the aforementioned December 2001 rating decision.

The veteran was scheduled for a hearing in Jackson, 
Mississippi before a Member of the Travel Board (Veterans Law 
Judge) in April 2005.  However, the veteran failed to appear 
and his hearing request was considered to have been 
withdrawn. See 38 C.F.R. § 20.702(d) (2004).

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  38 U.S.C.A  § 5103A(a), 
(b).  In claims for disability compensation, such assistance 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).

Service medical records reveal that the veteran fractured his 
right fibula during service in 1965.  He was treated by cast 
and after 10 weeks he was bearing full weight.  The veteran 
was subsequently returned to full duty.

In July 1971, he injured his left foot playing ball.  The 
foot was noted to be tender and swollen.  X-rays were 
negative.  The diagnosis was a possible sprain.  

A December 1999 VA hospital notation reveals that the veteran 
underwent foot surgery described as bilateral 5th toe 
arthroplasties/plantar fasciotomy.  

The Board is aware that the veteran has not been afforded an 
examination for his claimed foot disorders, although the 
service medical records reveal that he injured his right foot 
in 1965 and sprained his left ankle in 1971.  Based on the 
above, the Board believes a VA examination is warranted.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  

In addition the Board notes that the veteran has apparently 
changed his domicile several times and is no longer 
represented in this appeal.  By letter in June 2000, the 
Newark RO requested information from the veteran to support 
his claim.  An August 2000 notation indicated that no 
response was receive.  Subsequently by rating action by the 
Indianapolis RO in October 2000, service connection was 
denied as not well grounded. 

By letter from the Newark RO in March 2001, the veteran was 
informed of the VCAA and that his claim would be reconsidered 
under the VCAA.  He was also again requested for information 
to support his claim.  

Subsequently by rating action in December 2001, the Los 
Angeles RO denied service connection for a bilateral foot 
disability.    

By VA letter in May 2002, the Los Angeles RO informed the 
veteran about the post decision review process and again 
asked for information to support his claim.  

In September 2003, the veteran filed an Appeal to Board of 
Veteran's Appeals, VA Form 9, which listed his newest address 
in Gulfport, Mississippi.  

The RO has requested that the veteran provide evidence to 
support his claim for service connection for a bilateral foot 
disorder.  He has not provided this information to date.  
More cooperation is required from the veteran with regard to 
this claim.  While acknowledging that the VA's duty to assist 
the veteran in the proper development of his case is not "a 
one-way street," and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence," the Board finds that an additional 
attempt should be made to obtain evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.

In addition, the obligation to report for a VA examination, 
and the ramifications for the failure to do so, are set forth 
at 38 C.F.R. § 3.655 (2004), which stipulates, in pertinent 
part, that, "[w]hen entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such an examination or re-
examination, action shall be taken in accordance with 
paragraph (b) . . .  of this section as appropriate. . . .  
(b) Original or reopened claim. . . When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the evidence shall be rated 
based on the evidence of record." 38 C.F.R. § 3.655 (2004). 

In this case, the evidence of record as of this date does not 
appear to support the veteran's claims of entitlement to 
service connection for the disability alleged.  It would 
therefore appear to be imperative for the veteran to report 
for the examination requested herein, or to otherwise provide 
the medical nexus findings sought.  

In view of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for the following development:

1.  The veteran should be requested to 
identify all sources of medical treatment 
for his foot disabilities 
since his separation from the service. 
The RO should obtain copies treatment 
reports from all sources identified whose 
records have not previously been secured.

2. The RO should secure the veteran's 
hospital records from the VA Medical 
Center in Philadelphia, Pa, to include 
records from the December 1999 bilateral 
foot disorder foot surgery.  The RO 
should also obtain all outstanding VA 
medical records from his retirement from 
the military in July 1971 to the present.

3.  Thereafter, the veteran should be 
afforded an examination to obtain an 
opinion as to the probability that a 
bilateral foot disability was related to 
his military service.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records and post-service medical records, 
and obtain a medical history from the 
veteran.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  

The examiner should offer an opinion as 
to whether there is at least a 50 percent 
probability or greater that the 
disability for which examination is 
conducted (the feet) began during the 
veteran's extended period of active 
service from May 1951 to July 1971 or was 
aggravated therein.  If this matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
_____________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


